In a proceeding pursuant to statute (Insurance Law, § 618), by petitioners, as the administratrices of a decedent's estate, for the court’s permission to institute an action against the Motor Vehicle Accident Indemnification Corporation to recover damages for the decedent’s wrongful death and for conscious pain and suffering, the corporation appeals from an order of the Supreme Court, Kings County, entered October 24, 1962 after a hearing, which, on reargument, granted the application. Order affirmed, with costs. No opinion. (Cf. Matter of Buis V. MVAIC, 19 A D 2d 832.) Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.